Filed 2/22/18 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2018 ND 42







In the Interest of L.S., a child



Chad Fischer, L.S.W., 	Petitioner and Appellee



v.



L.S., a child; C.E., father, 		Respondents



and



M.E., mother, 		Respondent and Appellant







No. 20180006









In the Interest of A.E., a child



Chad Fischer, L.S.W., 		Petitioner and Appellee



v.



A.E., a child; John Doe, father, 		Respondents



and



M.E., mother, 		Respondent and Appellant







No. 20180007









Appeal from the Juvenile Court of Cass County, East Central Judicial District, the Honorable Susan J. Solheim, Judge.



AFFIRMED.



Per Curiam.



Pam H. Ormand, Assistant State’s Attorney, Fargo, N.D., for petitioner and appellee; on brief.



Daniel E. Gast, Fargo, N.D., for respondent and appellant; on brief.

Interest of L.S. and A.E.

Nos. 20180006 and 20180007



Per Curiam.

[¶1]	
M.E. appeals a juvenile court order terminating her parental rights in L.S. and A.E.  On appeal, M.E. argues the juvenile court clearly erred in finding that her children, L.S. and A.E., were deprived, that the deprivation was likely to continue, and that reasonable efforts were made to prevent removal of the children from the home.  Because the juvenile court’s findings were not clearly erroneous, we summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Jerod E. Tufte

Daniel J. Crothers

Lisa Fair McEvers

Jon J. Jensen